  Case 1:19-mj-01142-SJB Document 3 Filed 12/27/19 Page 1 of 2 PageID #: 19
                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
KCB                                             271 Cadman Plaza East
F. #2019R00730                                  Brooklyn, New York 11201



                                                December 27, 2019

By E-mail

The Honorable Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:    United States v. Qing Fu Zeng
                    Criminal Docket No. 19-M-1142

Dear Judge Kuo:

               The government respectfully moves for an order unsealing the complaint and
arrest warrant in the above-captioned matter.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:              /s/
                                                Kayla Bensing
                                                Assistant U.S. Attorney
                                                (718) 254-6279
Enclosure

cc:    Clerk of Court (by ECF)
  Case 1:19-mj-01142-SJB Document 3 Filed 12/27/19 Page 2 of 2 PageID #: 20


KCB
F.# 2019R00730

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                           PROPOSED ORDER
       - against -                                 19-M-1142
QING FU ZENG,

                     Defendant.

--------------------------X


              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Kayla Bensing, for

an order unsealing the complaint and arrest warrant in the above-captioned matter.

              WHEREFORE, it is ordered that the complaint and arrest warrant in the

above-captioned matter be unsealed.


Dated: Brooklyn, New York
       _________________,
       December 27        2019




                                          HONORABLE PEGGY KUO
                                          UNITED STATES MAGISTRATE JUDGE
                                          EASTERN DISTRICT OF NEW YORK
